Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 1 of 34




                 Exhibit 10
     Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 2 of 34


                                         Claim No CL-2019-000723
IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
COMMERCIAL COURT (QBD)

BETWEEN:
                                      (1) VALE SA
                                (2) VALE HOLDINGS BV
                            (3) VALE INTERNATIONAL SA
                                                                                 Claimants
                                            and

                         (1) BENJAMIN (BENY) STEINMETZ
                               (2) DAG LARS CRAMER
                                 (3) MARCUS STROIK
                                  (4) ASHER AVIDAN
                                (5) JOSEPH TCHELET
                                   (6) DAVID CLARK
                              (7) BALDA FOUNDATION
                    (8) NYSCO MANAGEMENT CORPORATION
                                                                               Defendants




                         DEFENCE OF THE SEVENTH AND
                             EIGHTH DEFENDANTS




Overview
1.    The overview of the Claimants' claims is noted; the Claimants' claims are pleaded to
      where set out in detail below. Without prejudice to the generality of the same, the
      Claimants' claims are denied as against Balda and Nysco which (i) did not make the
      representations alleged by the Claimants to have been made, the accuracy of which
      Balda arld Nysco are unable to admit or deny, and (ii) were not party to any common
      design to make such representations. Further, the proprietary claims asserted against
      Balda and Nysco are misconceived since they are said to arise in respect of a payments
      made by Vale Holdings and Vale International, are precluded by the terms of a Share
      Purchase Deed entered into by Vale, BSGR and BSGR Guernsey on 13 March 2015,
      and are not brought by Vale as the relevant contractual counterparty. Further and in
      any event, the Claimants' claims are statute barred in limitation (whether as a matter


                                                                                           1
     Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 3 of 34


      ofNew York, or English law) and/or fail (under English law, and insofar as proprietary)
      by application of the doctrine oflaches.



Introduction
2.    In this Defence:

      (a)   The abbreviations used in the Particulars of Claim are adopted, without thereby
            making any admission.

      (b)   References to paragraphs by number are, unless otherwise stated, to paragraphs
            in the Particulars of Claim.

      (c)   Any references to matters being admitted, denied, or not admitted are to their
            being admitted, denied, or not admitted by Balda and Nysco.



Parties

The Claimants
3.    The first sentence of paragraph 12 is admitted. Otherwise, paragraphs 12 to 14 are not
      admitted.


      The Defendants
4.    As to paragraph 15:

      (a)   It is denied that the BSGR Group, as defined in the Particulars of Claim, is
            accurately so described. In particular, there was no single legal entity known as
            the "BSGR Group" and BSG Resources headed up only one sector of the various
            business interests conducted under the ultimate ownership of the Balda and also
            Vessna Foundations. These interests did not concern only mining but also (inter
            alia) real estate and energy. Where the term "BSGR Group" is used in this
            Defence, it is used without prejudice to the foregoing.

      (b)   It is denied that the BSGR Group or the companies alleged to comprise it are
            entities 'through' which to carry on interests which Mr Steinmetz 'holds'. So far
            as Balda and Nysco are concerned, they carry on their own business interests,



                                                                                           2
     Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 4 of 34


            and in so far as Mr Steinmetz has an interest in them it is through his status as a
            beneficiary of Balda, as hereinafter described.

      Otherwise, paragraph 15 is admitted.

5.    As to paragraph 16, Balda and Nysco's case as to the ownership ofNysco and BSGR,
      and as to the beneficiaries of Balda, is set out in paragraph 15 below. For the avoidance
      of doubt, whilst it is admitted that Balda has engaged Mr Steinmetz to provide advisory
      services, Balda does not and did not act at his direction. Save as aforesaid, the
      allegations contained in paragraph 16 are vague and ill-defined and are denied.

6.    In relation to paragraph 17, it is admitted that Mr Steinmetz and his family were
      awarded distributions by Balda's council during the period between May 2010 and
      December 2012. Balda and Nysco are currently undertaking a tracing exercise to
      ascertain (in so far as they are able to do so) what happened to the proceeds of the Vale
      payment from BSGR (the "Tracing Exercise"). This exercise has not yet been
      completed. Pending completion of the Tracing Exercise, Balda and Nysco do not admit
      or deny paragraph 17 and are unable to say how far (if at all) the money paid to Mr
      Steinmetz and his family derived from the said Vale payment.

7.    Paragraph 18 does not contain a claim against Balda and Nysco and accordingly is not
      pleaded to, save that in so far as it is alleged that the matters therein alleged are
      admissible evidence of any fact relevant to this claim, they are not.

8.    As to paragraph 19:

      (a)   It is admitted that by a service agreement effective 4 November 1998 ("Service
            Agreement"), Onyx agreed to provide such services as Balda and its underlying
            companies might require including fiscal, financial, administrative, advisory,
            co orate, and other business services. Balda and Nysco will rely on the
            agreement as may be necessary.

      (b)   Pursuant to the Service Agreement, Onyx did provide services to Balda, and
            maintained Balda's books and records. As permitted by the agreement, it largely
            delegated that responsibility to Onyx Financial Advisers SA, a Swiss company,
            and its subsidiaries.




                                                                                             3
     Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 5 of 34


      (c)   The provision of those services did not constitute the delegation of day to day
            management of the BSGR Group.

      (d)   The Service Agreement was terminated in 2014, and Onyx then ceased to
            provide services thereunder.

      (e)   Onyx and its related companies ceased to operate in around 2016, and Onyx
            Financial Advisers SA was put into liquidation on 29 November 2019.

      (f)   Otherwise paragraph 19 relates to Mr Cramer and is not admitted.

9.    As to paragraph 20, it is admitted that on 1 July 2010 Balda approved a payment of
      USD2.5 million to Onyx, and that a payment ofUSD2.5 million was made from Nysco
      to Onyx on 15 July 2010, but denied that this reflect a bonus or award as alleged. The
      payment is addressed further in paragraph 52(b) below. Otherwise, Balda and Nysco
      are unable to admit or deny the allegations in paragraph 20.

10. Paragraph 21 is admitted.

11 . Balda and Nysco are unable to admit or deny the allegations in paragraph 22.

12. The first sentence of paragraph 23 is admitted. Balda and Nysco are unable to admit
      or deny the other allegations in paragraph 23.

13. The first two sentences of paragraph 24 are admitted. Balda and Nysco are unable to
      admit or deny the other allegations in paragraph 24.

14. The first four sentences of paragraph 25 are admitted. Balda and Nysco are unable to
      admit or deny the other allegations in paragraph 25.

15. As to paragraph 26:

      (a)   It it admitted that Balda is an irrevocable Liechtenstein foundation established
            in about 1994.

      (b)   It is admitted that Balda holds 100 percent of the shares ofNysco.

      (c)   At all material times Balda has operated pursuant to the terms of its statutes and
            byelaws, and under a Foundation Council comprised of professional personnel.
            Balda's council is required to meet as often as necessary, but in any event at least
            twice a year. At the time of entry into the NA the members of the Foundation

                                                                                              4
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 6 of 34


          Council comprised Mr Marc Bonnant (a Swiss attorney), Dr Peter Goop, a
          Liechtenstein lawyer, and Rothschild Trust (Guernsey) Limited (known, as of
          March 2019, as Sequent (Guernsey) Limited).

    (d)   Balda holds funds at the discretion of the Foundation Council and the extent of
          any beneficial interest in funds held by Balda is subject to the absolute discretion
          of the Foundation Council. No beneficiary has any fixed entitlement to the same.
          The "Class ofBeneficiaries" for which Balda holds these funds is defined under
          Balda's statutes and byelaws as:

          1.   Mr Steinmetz;

          2.   Mr Steinmetz's spouse, Mrs Agnes Steinmetz;

          3.   their common children and such children's issue and remoter issue;

          4.   any charity as the Foundation Council shall unanimously determine with
               approval of the Protector

          (save that any potential beneficiary who is tax resident in Israel is excluded).

    (e)   Balda is a holding entity and not an operational business. Accordingly it operates
          only with a general overview of the various companies that sit below Nysco in
          the corporate structure it heads, and its role is limited to a general supervisory
          role where appropriate.

    (f)   It is denied, as hereinafter set out, that Balda made fraudulent representations to
          induce Vale to enter into the JVA and SHA.

    (g)   Because the Tracing Exercise has not been completed, Balda is not able to admit
          or deny whether it received a substantial portion of the USD500 million paid by
          Vale pursuant to the NA.

    (h)   Save as aforesaid, paragraph 26 is denied.

16. As to paragraph 27:

    (a)   It is admitted that Nysco is a BVI company, that it holds 100 percent of the shares
          of BSGR, and that it is in tum wholly owned by Balda.




                                                                                             5
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 7 of 34


     (b)   Nysco' s operations are governed by its de Jure directors including, as at the date
           of entry into the NA, Mr Bonnant (a director of Nysco since 2001), Margali
           Management Corp. and Second Board Limited.

     (c)   Like Balda, Nysco is a holding structure and not an operational business.

     (d)   It is denied, for reasons hereinafter set out, that Nysco made fraudulent
           representations to induce Vale to enter into the NA and SHA.

     (e)   It is admitted that Nysco received the payments from BSGR referred to m
           paragraph 27 in repayment of loans previously made to BSGR. Nysco is unable
           to say whether those transfers represent all that Nysco received or how those
           transfers were subsequently dealt with because the Tracing Exercise has not been
           completed.

     (f)   Save as aforesaid, paragraph 27 is denied.


Other companies and individuals
17. Paragraph 28 is noted, but no admissions are made. Whether the companies identified
     had a complex corporate structure is an irrelevant matter of opinion not of fact. The
     companies identified as the BSGR Group in the Particulars of Claim are noted, but it
     is denied that they form a single group of companies in any legal sense.

18. Save as set out in paragraph 57, paragraph 29 is not admitted.

19. As to paragraph 30, it is admitted that Pentler was a company incorporated in the BVI
     whose registered shareholders were Noy, Cilins and Lev Ran. Otherwise, no
     admissions are made.

20. Paragraph 31 is not admitted: Balda and Nysco know nothing about Boutros.
             ~
21. The first two sentences, and the last sentence, of paragraph 32 are admitted. The last
     sentence is entirely irrelevant to any matter in issue herein. Balda and Nysco do not
     know whether the rest of paragraph 32 is true, and therefore make no admissions as to
     any other allegation therein (except that in so far as it is alleged that Thiam helped
     either of them in the manner alleged or at all, that is denied).




                                                                                            6
   Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 8 of 34


The mining licences
22. Paragraphs 33 to 36 and the first sentence of paragraph 37 are admitted (except that no
     licence was held by the BSGR Group: the licences were held by BSGR BVI and BSGR
     ProjectCo ). Balda and Nysco had no involvement in the detailed narrative set out in
     paragraph 37 and are unable to admit or deny it, but do admit that BSGR BVI and
     BSGR Project Co obtained their licences following the revocation of concessions
     previously held by Rio Tinto ProjectCo over SB 1 and SB2, that President Conte was
     the President at the relevant time, and that he died on 22 December 2008.



How the mining licences were obtained
23. Paragraphs 38 to 62 consist of a discursive and frequently irrelevant narrative. Nysco
     and Balda did not participate in any of the matters therein alleged, and accordingly
     cannot admit or deny them, except in so far as they consist of assertions as to the
     existence of and quotations from documents, which are admitted, and except that it is
     admitted (as a matter of public record) that Thiam was appointed as Minister of Mines
     at paragraph 62.2 in January 2009 and was convicted as set out in paragraph 62.17
     (though it is denied that his conviction is admissible as evidence or otherwise relevant
     to this claim). In so far as any acts are alleged to have been done or payments alleged
     to have been made by the BSGR Group, it is denied (if it is alleged) that they were
     done by Nysco or Balda.



The JVA and SHA: Introduction
24. Paragraph 63 is admitted.

25. Paragraphs 64 to 67 consist of an immaterial narrative of background facts which
     Nysco and Balda are unable to admit or deny, save that the first two sentences of
              .....
     paragraph 65 are admitted.



The JVA and SHA: Representations

The Initial Due Diligence Questionnaire
26. Paragraph 68 is admitted. Balda and Nysco will also rely on the Initial DD
     Questionnaire at trial for its full terms and true effect.

                                                                                           7
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 9 of 34


2 7. As to paragraph 69:

     (a)   Paragraph 69.1 is admitted.

     (b)   Paragraph 69 .2 is admitted.

     (c)   Paragraph 69.3 is admitted.

     (d)   Paragraph 69.4 is admitted.

     (e)   Paragraph 69.5 is denied. 'UBO' was defined for the purposes of the Initial DD
           Questionnaire as an 'individual or entity that, directly or indirectly, ultimately
           owns or controls or has a right to receive the financial benefit of an equity interest
           in the BSG Group'. For those purposes, Balda was, but Nysco was not, a UBO.
           No admission is made as to the status of any other person.

     (f)   As to paragraph 69.6, it is admitted that the Initial DD Questionnaire was signed
           by Mr Clark, as Director and Group Treasurer of BSGR Guernsey. He certified
           on behalf of the BSG Group (as therein defined in terms which were not the same
           as the definition ofBSGR Group used in the Particulars of Claim, and which did
           not include Balda or Nysco ), and not on behalf of Balda or Nysco, that the
           answers in the questionnaire were accurate and complete. He stated that he had
           made 'inquiry of the BSG Group's directors, senior executives, other employees,
           and UBOs, as appropriate, and otherwise conducted a thorough review of the
           matters addressed in this response'. No admission is made as to whether he had
           in fact made such inquiries or conducted such a review save that it is denied that
           he had made any inquiry of Balda or Nysco.

28. Paragraph 70 is admitted. The said representations were made by Mr Clark, as director
     of BSGR Guernsey, and on behalf of BSGR Guernsey, BSGR ProjectCo, BSG
     Resources (Liberia) Limited and BSGR (Liberia) Ltd, and not on behalf of Balda or
     Nysco.

29. As to paragraph 71:

     (a)   Balda and Nysco do not plead to, and make no admissions as to, the position
           with respect to any of the other defendants.




                                                                                               8
Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 10 of 34


  (b)   Even if Mr Clark had consulted Balda and Nysco 'as appropriate' in relation to
        the responses provided in the Initial DD Questionnaire, that would not have
        meant that they approved or adopted (manifestly or at all) any of the
        representations therein made by him. Further or alternatively, if they had
        approved and adopted any such representations (manifestly or at all), such
        approval and adoption would only have related to the representations so far as
        they affected (i) Balda and Nysco's status as UBOs and/or (ii) anything done or
        omitted to be done by Balda or Nysco or on their behalf.

  (c)   So far as the representations set out in paragraph 70 are concerned, the only
        relevant representation which could (had Mr Clark consulted Balda and Nysco)
        have been approved or adopted by them was a representation arising from the
        terms of the First Corruption Representation that neither Balda nor Nysco had
        made, authorised, or promised any payments or benefits to Government
        Officials.

  (d)   In fact, Balda and Nysco were not involved in completing the Initial DD
        Questionnaire. No inquiries were made ofNysco or Balda regarding the Initial
        DD Questionnaire. Save as aforesaid, paragraph 71.9 is denied.

  (e)   In the premises, Balda and Nysco did not approve or adopt any or any material
        representation.

  (f)   Further, it is denied that there was any common design in which Balda or Nysco
        participated to make fraudulent misstatements to Vale, whether as alleged or at
        all.

  (g)   Paragraph 71.11 is improperly pleaded in that it alleges an activity (discussion
        and agreement) which could only be carried out by natural persons, but does not
        all~ e which natural persons on behalf of Nysco and Balda are alleged to have
        participated in such discussions. It is denied.

  (h)   For the avoidance of doubt, in so far as it is alleged that Balda or Nysco made,
        or were legally responsible for, any of the representations in the Initial DD
        Questionnaire on which the Claimants rely, that allegation is denied.




                                                                                      9
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 11 of 34


The Supplemental DD Questionnaire
30. Paragraph 72 is not admitted.

31. Paragraph 73 is admitted.

32. As to paragraph 74:

     (a)   It is denied that BSGR transferred its shares in BSGR Steel to Nysco, as pleaded
           in the first sentence of paragraph 74. On 31 March 2010 BSGR transferred its
           shareholding in BSGR Steel to BSG Metals and Mining Ltd, as indicated by the
           title of Appendix 1, Chart 7 to the Particulars of Claim. The transaction removed
           BSGR Steel as a 100% subsidiary of BSGR and therefore from the companies
           owned and controlled by BSGR.

     (b)   This transfer was done without the involvement or prior knowledge or approval
           of Balda and Nysco.

     (c)   It is denied that, so far as Balda and Nysco was concerned, the changes were
           made because either of them did not want to disclose the matters alleged.

     (d)   No admission is made as to the motivation of any other defendant.

33. As to paragraph 75:

     (a)   Balda and Nysco had no involvement in the Restructuring, whether as alleged or
           at all.

     (b)   So far as Balda and Nysco are concerned, paragraph 75.2 is denied for the
           reasons given above.

     (c)   Otherwise, and with respect to any defendant other than Balda and Nysco, no
           admissions are made.
              I,,.


34. As to paragraph 76:

     (a)   It is admitted that the Supplemental DD Questionnaire, signed by Mr Clark
           purportedly on behalf of the BSG Group (as therein defined), Nysco, and Onyx
           was returned by Mr Tchelet to Dos Santos on 2 April 2010. It is denied that Mr
           Clark in fact made the representations contained in the Supplemental DD
           Questionnaire on behalf ofNysco.


                                                                                         10
 Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 12 of 34


    (b)   Mr Clark purportedly certified on behalf of those persons (but not on behalf of
          Balda) that the answers in the questionnaire were accurate and complete. He
          stated that he had made 'inquiry of the BSG Group's, Nysco's, and Onyx's
          directors, senior executives, other employees, and UBOs, as appropriate, and
          otherwise conducted a thorough review of the matters addressed in this
          response'. No admission is made as to who he had consulted, but he had not
          consulted Nysco's directors, senior executives, or other employees (and nor
          would it have been appropriate for him to do so).

    (c)   Otherwise, and save that Nysco and Balda will also refer to the Supplemental
          DD Questionnaire at trial, paragraph 76 is denied.

35. As to paragraph 77:

    (a)   It is admitted that the Supplemental DD Questionnaire did not refer to the 31
          March 2010 Restructuring

    (b)   To the extent it is alleged there was a deliberate concealment of the March 2010
          Restructuring, this is not admitted (and it is denied that Balda or Nysco
          concealed it).

    (c)   It is admitted that the Supplemental DD Questionnaire contained in substance
          the representation set out in paragraph 77.1 (though the reference was in fact to
          a Mohammed L Doubia, as local counsel, not to Mohammed L Boumbia as legal
          counsel).

    (d)   It is admitted that the Supplemental DD Questionnaire contained in substance
          the representation set out in paragraph 77.2 (though the reference was to the
          "Liberian Project or Project Hills"), not the "Simandou Project of Project Hill".

36. As to patagraph 78:

    (a)   Balda and Nysco object to the pleading by repetition of paragraph 71 "mutatis
          mutandis" because it is not clear what is mutandis, and accordingly not clear
          what is mutatis.

    (b)   Accordingly, Balda and Nysco repeat paragraph 29, mutatis mutandis (whatever
          that means) and otherwise make no admissions.


                                                                                         11
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 13 of 34


     (c)   As to the sub-paragraphs of paragraph 78:

           1.          Paragraph 78.1 is denied, so far as it concerns Balda and Nysco, and
                       otherwise not admitted. Paragraph 33 is repeated.

           11.         Save that it is not admitted that Mr Clark made inquiry of Mr Cramer when
                       completing the Initial DD Questionnaire, paragraph 78.2 is admitted, but
                       its relevance is denied.

           111.        Paragraph 78.3 is admitted, but its relevance is denied.

           1v.         It is denied that Mr Clark made inquiry of Nysco or Balda. Further, even
                       had such inquiry been made it is denied that such inquiries would have the
                       effect of making Nysco (to the extent it was not otherwise so responsible)
                       or Balda responsible for the alleged representations.

           v.          Further it is denied that Mr Clark in fact made the representations
                       contained in the Supplemental DD Questionnaire on behalf ofNysco.


The 8 April Representations
37. Balda and Nysco were not present at or represented at the events described in
     paragraphs 79 and 80, and therefore can neither admit nor deny them. None of those
     persons who was present was acting on behalf of Balda or Nysco in that respect.

38. As to paragraph 81:

     (a)   Balda and Nysco object to the pleading by repetition of paragraph 78 "mutatis
           mutandis" because it is not clear what is mutandis, and accordingly not clear
           what is mutatis.

     (b)   In so far as it is alleged, by repeating paragraph 78, that any of the attendees
                 t._
           consulted Balda or Nysco before making any representation on 8 April, that
           allegation is denied.

     (c)   In so far as it is alleged, by repeating paragraph 78, that there is any basis for
           inferring that Balda or Nysco discussed in advance or agreed upon
           representations which would be made at that meeting, that allegation is denied.




                                                                                              12
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 14 of 34


     (d)   In so far as it is alleged, by repeating paragraph 78, that Balda or Nysco provided
           assistance in preparing anything that was said at that meeting, that allegation is
           denied.

     (e)   In so far as it is alleged that any representation made on 8 April was manifestly
           approved or adopted by Balda or Nysco, that allegation is denied.

     (f)   Accordingly, and save as above, Balda and Nysco repeat paragraphs 29 and 36
           mutatis mutandis (whatever that means) and otherwise make no admissions.

     (g)   As to the sub-paragraphs of paragraph 81:

           1.           Paragraph 81.1 is not admitted, and it is denied (if it be alleged) that the
                        'others' included Balda or Nysco.

           11.          No admissions are made as to paragraph 81.2 (which consists of
                        submission), and its relevance is in any event denied.


The Steinmetz ABL Certificate
39. Paragraph 82 is admitted.

40. Paragraph 83 is admitted as a reasonably accurate paraphrase of certain parts of the
     Steinmetz ABL Certificate (on which Balda and Nysco will rely for its true terms),
     except that:

     (a)   Government Official had a defined meaning in the Steinmetz ABL Certificate;

     (b)   the term 'affiliate' was not defined;

     (c)   the reference to inducing Government Official(s) to use influence was in fact a
           reference to corruptly inducing them to do so .
                 .,,_
41. As to paragraph 84:

     (a)   Balda and Nysco object to the pleading by repetition of paragraph 81 "mutatis
           mutandis" because it is not clear what is mutandis, and accordingly not clear
           what is mutatis.




                                                                                                 13
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 15 of 34


     (b)   In so far as it is alleged, by repeating paragraph 81, that Mr Steinmetz consulted
           Balda or Nysco before executing the Steinmetz ABL Certificate, that allegation
           is denied.

     (c)   In so far as it is alleged, by repeating paragraph 81, that there is any basis for
           inferring that Balda or Nysco discussed in advance or agreed upon the terms of
           the Steinmetz ABL Certificate, that allegation is denied.

     (d)   In so far as it is alleged, by repeating paragraph 81, that Balda or Nysco provided
           assistance in preparing the Steinmetz ABL Certificate, that allegation is denied.

     (e)   In so far as it is alleged that any representation made in the Steinmetz ABL
           Certificate was manifestly approved or adopted by Balda or Nysco, that
           allegation is denied.

     (f)   Accordingly, and save as above, Balda and Nysco repeat paragraphs 29, 36 and
           38 mutatis mutandis (whatever that means) and otherwise make no admissions.

     (g)   As to the sub-paragraphs:

           1.       No admissions are made as to what discussions, if any, there were about
                    the Steinmetz ABL Certificate at the FCPA interview. It is admitted that it
                    was circulated in draft to Mr Tchelet and Mr Cramer. It is denied that those
                    facts have any relevance to the responsibility of Nysco or Balda for it.

           11.      It is admitted that the Steinmetz ABL Certificate is referred to in the SHA.
                    It is denied that it was reviewed by Nysco or Balda prior to issue. It is
                    admitted that it was signed by Mr Steinmetz It is denied that these matters
                    have any relevance to the responsibility of Nysco or Balda for it.


The Clark ABb[ertificate
42. Paragraph 85 is admitted

43. Paragraph 86 is admitted as a reasonably accurate paraphrase of certain parts of the
     Steinmetz ABL Certificate (on which Balda and Nysco wi11 rely for its true terms),
     except that:

     (a)   Government Official had a defined meaning in the ClarkABL Certificate;



                                                                                               14
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 16 of 34


    (b)   the term 'affiliate' was not defined;

    (c)   the reference to inducing Government Official(s) to use influence was in fact a
          reference to corruptly inducing them to do so.

44. As to paragraph 87:

    (a)   Balda and Nysco object to the pleading by repetition of paragraph 84 "mutatis
          mutandis" because it is not clear what is mutandis, and accordingly not clear
          what is mutatis.

    (b)   In so far as it is alleged, by repeating paragraph 84, that any of the attendees
          consulted Balda or Nysco before making any representation in the Clark ABL
          Certificate, that allegation is denied.

    (c)   In so far as it is alleged, by repeating paragraph 84, that there is any basis for
          inferring that Balda or Nysco discussed in advance or agreed upon the terms of
          the Clark ABL Certificate, that allegation is denied.

    (d)   In so far as it is alleged, by repeating paragraph 84, that Balda or Nysco provided
          assistance in preparing the Clark ABL Certificate, that allegation is denied.

    (e)   In so far as it is alleged that any representation made in the Clark ABL Certificate
          was manifestly adopted or approved by Nysco or Balda, that allegation is denied.

    (f)   Accordingly, and save as above, Balda and Nysco repeat paragraphs 29, 36, 38
          and 41 mutatis mutandis (whatever that means) and otherwise make no
          admissions.

    (g)   As to the sub-paragraphs thereof:

          1.         Paragraph 87 .1 is not admitted, so far as the First to Fifth Defendants are
                ._
                     concerned, but in so far as it is implied that neither Nysco or Balda did
                     review the Clark ABL Certificate prior to its execution, that is admitted
                     and averred.

          11.        The quotation in paragraph 87.2 is admitted, but its relevance is denied.
                     Even if, which is denied, Mr Clark made any representation as to the
                     knowledge ofNysco or Balda, that representation was not made by or on



                                                                                              15
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 17 of 34


                    their behalf; Mr Clark was not authorised to make such representations by
                    Nysco and Balda.

            111 .   Paragraph 87.3 is admitted. The NA contained no provision to the effect
                    that the knowledge ofNysco or Balda was that of BSGR, nor any warranty
                    given by or on behalf of Nysco or Balda, nor any representation that any
                    other Defendant's knowledge was that ofNysco or Balda.

            1v.     It is admitted that the transactional documents were approved at a BSGR
                    board meeting as set out in paragraph 87.4(i). It is denied that the
                    transactional documents were approved by Balda as alleged in paragraph
                    87.4(ii). The Board of BSGR informed the Balda council members by
                    telephone of the proposed joint venture before the transactional documents
                    were executed. Subsequently a written resolution confirming their
                    approval of the joint venture in general terms was executed by Balda
                    Foundation Council members. As to paragraph 87.4 (iii), no admissions
                    are made as to who gave instructions for the transactional documents to be
                    executed, but it is admitted and averred that they were not executed on the
                    instructions of (or on behalf of) Nysco or Balda.


Further London Meetings
45.   Save that it is admitted and averred that neither Balda nor Nysco was represented at
      any meeting for the negotiation of the NA and SHA, Balda and Nysco are unable to
      admit or deny paragraphs 88 and 89.

46. As to paragraph 90:

      (a)   Balda and Nysco object to the pleading by repetition of paragraph 90 "mutatis
            muJpndis" because it is not clear what is mutandis, and accordingly not clear
            what is mutatis.

      (b)   In so far as it is alleged, by repeating paragraph 87, that any of the attendees
            consulted Balda or Nysco before making any representation alleged in
            paragraphs 88 and 89, that allegation is denied.




                                                                                            16
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 18 of 34


       (c)   In so far as it is alleged, by repeating paragraph 87, that there is any basis for
             inferring that Balda or Nysco discussed in advance or agreed upon the
             representations alleged in paragraphs 88 and 89, that allegation is denied.

       (d)   In so far as it is alleged, by repeating paragraph 87, that Balda or Nysco provided
             assistance in preparing the representations alleged in paragraphs 88 and 89, that
             allegation is denied.

       (e)   In so far as it is alleged that any of the representations alleged in paragraphs 8 8
             and 89 was manifestly adopted or approved by Nysco or Balda, that allegation
             is denied.

       (f)   Accordingly, and save as above, Balda and Nysco repeat paragraphs 29, 36, 38,
             41, 44 and 46 mutatis mutandis (whatever that means) and otherwise make no
             admissions.


Other matters
4 7.   As to paragraph 91 :

       (a)   In the premises, it is denied that the First to Eighth Corruption Representation
             and the First to Fourth Consultancy Representations was made by Nysco or
             Balda to Vale.

       (b)   Otherwise, it being denied that Nysco and Balda made any representations, it is
             also denied that they had any intention in that respect.

       (c)   It is denied that Nysco or Balda knew that Vale would pass any representation to
             its subsidiary and related companies, or that they intended any representation to
             be relied on by Vale International or Vale Austria.

48.    As to paragraph 92:

       (a)   So far as Nysco and Balda can ascertain, the only implied representations alleged
             to have been made are those pleaded at paragraph 80.4.1. Each of those
             representations is said to have been impliedly made by an attendee at the
             meeting. Neither Nysco nor Balda was, or is alleged to have been, in attendance
             at the meeting or represented at it, and accordingly neither Nysco nor Balda was



                                                                                              17
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 19 of 34


            or could have been aware of those implied representations. Paragraph 92.1 is
            accordingly denied.

      (b)   Whether paragraph 92.2 is intended to make an allegation as to the Claimants'
            actual understanding (which, presumably, means Mr Kleinfeld's understanding)
            or as to any other Defendant's knowledge of his understanding, no admissions
            are made. So far as Nysco and Balda are concerned, it is denied that they had
            any relevant knowledge.

      (c)   Except as aforesaid, no admissions are made.


The terms of the JVA and SHA
49. Paragraph 93 is admitted as a brief summary of the terms of the NA and SHA, to
      which Nysco and Balda will also refer at trial as necessary.


Completion of the JVA and SHA
50. Paragraph 94 is admitted.


Payments made by Vale pursuant to the JVA and SHA
51. Paragraph 95 is not admitted



Alleged payments to the First to Sixth Defendants and others after the
JVAandSHA

Payments to the Second to Sixth Defendants



52.   As to paragraphs 96 and 97:
              ~
      (a)   It is denied that Balda offered any bonuses prior to the JVA and SHA, and/or that
            Balda gave the Second to Sixth Defendants grounds to expect a bonus from
            Balda in relation to the execution of the NA and SHA. Balda and Nysco are
            unable otherwise either to admit or deny paragraph 96.

      (b)   It is admitted that on 1 July 2010 Balda resolved to pay Onyx US$ 2.5 million,
            and that that sum was paid on or about 15 July 2010. Balda's Foundation Council


                                                                                          18
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 20 of 34


           understood that much if not all of these monies would be used to repay a loan
           from Nysco to Onyx, and Nysco received a payment of about USDl.7 million
           from Onyx shortly thereafter.

     (c)   Save as aforesaid, Balda and Nysco deny (if it be alleged) that they made any of
           the payments therein pleaded, and otherwise are unable either to admit or deny
           the allegations.

53. As to paragraph 98:

     (a)   Balda and Nysco are unable either to admit or deny the allegations in paragraph
           98.1.

     (b)   Save that it is admitted that Nysco received some USD3 71.5 million from BSGR
           between 10 May 2010 and 12 July 2010, no admission is made in relation to
           paragraph 98.2.

54. As to paragraph 99:

     (a)   So far as the USD2.5 million paid by Balda to Onyx is concerned, pending
           completion of the Tracing Exercise it is not admitted that the cash to make that
           payment derived from the USD 500 million paid by Vale International to BSGR
           on 30 April 2010.

     (b)   So far as the other payments are concerned, Nysco and Balda are unable at this
           stage, and pending completion of the Tracing Exercise, either to admit or deny
           the allegation.


Payments to Pentler and Mme Toure
55. As to paragraph 100:
             ~
     (a)   In relation to the alleged payments to and from Nysco, Nysco and Balda are
           unable at this stage, and pending completion of the Tracing Exercise, either to
           admit or deny the same.

     (b)   Otherwise, no admissions are made.

56. Nysco and Balda are unable to admit or deny paragraph 101 because they had no
     involvement in the alleged transactions between Pentler and Mme Toure.


                                                                                        19
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 21 of 34


Alleged attempts to destroy incriminating material
57. Paragraphs 102 and 103 do not allege any material fact relevant to the causes of action
     on which the Claimants rely, but set out purported evidence which ought not to have
     been pleaded. Save that paragraph 103. 7 is admitted as a matter of public record (but
     not as admissible evidence of the truth of the matters on which the conviction was said
     to have been based, if such be alleged), and save that it is denied (if it be alleged) that
     Balda or Nysco took any of the alleged steps, Balda and Nysco are unable to admit or
     deny them.



Revocation of the Mining Licences
58. The first sentence of paragraph 104 is admitted. Further it is admitted that the Technical
     Committee was appointed in spring March 2012 by the then Government of Guinea to
     investigate a review of mining titles that had been granted under the prior regime, and
     produced a letter setting out its initial findings which was sent to Vale on 30 October
     2012 (as set out further below). The balance of paragraph 104 is improperly pleaded
     evidence which is in any event inadmissible (if relied upon) for the truth of its contents,
     and Balda and Nysco neither admit nor deny it. In so far as it is intended to be alleged
     that the report of the Technical Committee is accurate, no admission is made.



Claims in Deceit
59. The only representation relied on by the Claimant and purportedly made on behalf of
     Nysco was the representation in the Third Corruption Representation that Nysco had
     not, whether directly or indirectly, including through a third party (including its
     directors, employees, shareholders, UBOs or consultants), made, authorised, or
     promised any payments of benefits to government officials. Despite the purported
     breadth of paragraph 105, that aspect of the Third Corruption Representation is not
     alleged to have been false, and was not false, there being no allegation that Nysco did
     make any such payment, whether directly or indirectly.

60. As to paragraph 105:




                                                                                             20
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 22 of 34


     (a)   It is denied that Mme Toure fulfilled the definition of Government Official in the
           Initial or Supplemental DD Questionnaires, or the Steinmetz and Clark ABL
           Certificates, or as a matter of ordinary language.

     (b)   It is admitted that, so long as he was Minister of Mines, Thiam fulfilled the said
           definition of Government Official.

     (c)   Otherwise, Balda and Nysco are unable to admit or deny paragraph 105.

61. Balda and Nysco are unable to admit or deny paragraph 106.

62. Balda and Nysco are unable to admit or deny paragraph 107.


Allegation offraud against Mr Steinmetz
63. Balda and Nysco are unable either to admit or deny whether Mr Steinmetz made any
     representation knowing it was false, without belief in its truth, or reckless as to whether
     it was true or not. Paragraph 108 is accordingly not admitted save that:

     (a)   As to paragraph 108.1, it is denied that Mr Steinmetz was the ultimate beneficial
           owner of the BSGR Group. Balda was the Ultimate Beneficial Owner of the
           Nysco and its subsidiaries. In so far as it is alleged that Mr Steinmetz controlled
           all material decisions relating to Balda or Nysco, that is denied as set out above.

     (b)   As to paragraph 108.3 it was Balda not Mr Steinmetz who approved the USD2.5
           million payment to Onyx as set out in paragraph 52(b) above.




Allegation offraud against Mr Cramer
64. Balda and Nysco are unable either to admit or deny whether Mr Cramer made any
     representation knowing it was false, without belief in its truth, or reckless as to whether
     it was true or not. Paragraph 109 is accordingly not admitted save that:

     (a)   As to paragraph 109.2, it is admitted that, pursuant to the Service Agreement,
           Onyx was retained to provide various corporate services to Balda but it is denied
           that Onyx was thereby, whether by itself or its subsidiaries, authorised to conduct
           the day to day management of the BSGR Group. It is admitted that Mr Cramer



                                                                                             21
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 23 of 34


           attended the Balda Foundation Council meetings as a representative of Onyx and
           to report accordingly to the council.

     (b)   As to paragraph 109 .3 it is admitted that Mr Cramer was appointed a non-
           executive director ofBSGR in around 2004. It is denied that he was CEO of the
           Group.

     (c)   Paragraph 109 .4 is denied. In particular it is denied (in so far as it is alleged) that
           Onyx made any representations in the Supplemental DD Questionnaire on behalf
           of Balda or Nysco.

     (d)   Paragraph 109.6 is admitted.

     (e)   As to paragraph 109.9, paragraph 52 is repeated.

     (f)   It is admitted that Mr Cramer was a point of contact for the Balda Foundation
           Council in respect of the proposed joint venture and that the Foundation Council
           approved the venture in general terms prior to its entry, and as thereafter
           confirmed by written resolution.


Allegation offraud against Messrs Struik, Avidan, Tchelet and Clark
65. It is not alleged that the state of mind of Messrs Struik, Avidan, Tchelet, or Clark is to
     be attributed to Balda or Nysco. In those circumstances, Balda and Nysco do not plead
     to paragraphs 110, 111, 112, or 113 and make no admissions in respect thereof.


Allegations offraud against Balda and Nysco
66. It is denied, for reasons given above, that Balda or Nysco made any representations
     (other than the representation that Nysco made in relation to one aspect of the Third
     Corruption Representation, which is not alleged to have been false). It is in any event
     denied tltat any representation was made by them knowing it was false, without belief
     that it was true, or recklessly as to whether it was true or not, and paragraphs 114 and
      115 are is accordingly denied.

67. As to the sub-paragraphs under paragraph 114:

     (a)   The reference to the 'controlling minds' ofNysco is legally incorrect; it is in any
           event denied that Messrs Cramer and Steinmetz were the controlling minds of


                                                                                                22
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 24 of 34


           Nysco. Messrs Cramer and Steinmetz were not directors of Nysco, were not
           acting on Nysco's behalf in any material respect, and did not act (and are not
           alleged to have acted) as agents for Nysco in making the representations of which
           the Claimants complain.

     (b)   It is admitted that Mr Cramer was a director of Margali Management
           Corporation, which was a director of Nysco. In any event it is denied (if it be
           alleged) that he acted as such in relation to the matters of which the Claimants
           complain.

     (c)   It is denied that Mr Cramer had been engaged by Balda, through Onyx, to
           provide consultancy, advisory and management services to the BSGR Group.
           Onyx was engaged to provide those services. To the extent that it delegated their
           provision to Mr Cramer, or that Mr Cramer provided those services, he did so on
           Onyx's behalf.

     (d)   Mr Steinmetz was one permissible beneficiary of Balda but not the ultimate
           beneficiary or controller of the BSGR Group. So far as his services are
           concerned, Mr Steinmetz was engaged by Balda to provide advisory services. It
           is denied (if it be alleged) that he acted as an advisor to Nysco or Balda in relation
           to the matters of which the Claimants complain.

     (e)   As to the repetition "mutatis mutandis" of paragraphs 108 and 109, Nysco
           repeats paragraphs 63 and 64.

    (f)    As set out in paragraph 32(a) it is denied that Nysco was the recipient of the
           shares in BSGR Steel pursuant to the 31 March Restructuring.

     (g)   Pending completion of the Tracing Exercise, it is not admitted the Nysco made
           the payments referred to in paragraph 114.6 to Windpoint or (if made) the reason
              ~


           for the same.

    (h)    Except as aforesaid, those sub-paragraphs are denied. It is denied that, in respect
           of the matters complained of, the knowledge or other state of mind of Messrs
           Steinmetz or Cramer is attributable to Nysco.

68. As to the sub-paragraphs under paragraph 115:



                                                                                              23
Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 25 of 34


  (a)   Paragraph 115.1 is admitted.

  (b)   Save that it is admitted that a de facto organ of a Liechtenstein is a person who
        acted as a director or took the decisions a director would take, paragraph 115 .2
        is not admitted.

  (c)   Paragraph 115 .3 is denied. Mr Steinmetz was not a de facto organ of Balda at
        the relevant time. Further, the matters relied on in the sub-paragraphs to 115.3
        would be insufficient to render Mr Steinmetz a de facto organ of Balda, but in
        any event are denied save as admitted elsewhere in this Defence.

  (d)   The decision to appoint Onyx was not a decision of Mr Steinmetz in substance
        or form. It was a decision taken by Balda's Foundation Council.

  (e)   Requests for distributions to Mr Steinmetz and his family were received from
        time to time and these were considered by Balda's Foundation Council in
        accordance with its powers and in its discretion.

  (f)   Mr Steinmetz sometimes attended meetings of the Balda Foundation Council,
        but never as a member of that council.

  (g)   Balda can neither admit nor deny paragraph 115.3.5 regarding Mr Steinmetz's
        assets or his asset disclosure.

  (h)   As to paragraph 115.4 it is denied that Mr Cramer was a de facto organ of Balda
        at the relevant time. Further, the matters relied on in the sub-paragraphs to 115.3
        would be insufficient to render Mr Cramer a de facto organ of Balda, but in any
        event are denied save as follows:

  (i)   It is admitted Balda engaged Onyx to provide services. Paragraph 8 is repeated.

  (j)   Proposals presented by Mr Cramer to Balda's Foundation Council were often
        but not invariably followed. It is not surprising that Balda's council often
        followed the recommendations of Onyx given that Onyx were hired for their
        financial, administrative and management skills and expertise, particularly in
        view of Balda's council being comprised of busy lawyers and professional
        trustees without the time and expertise to conduct and investigate such matters
        independently. The fact that Onyx and/or Mr Cramer presented matters to


                                                                                        24
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 26 of 34


           Balda's council for approval shows that it was the Foundation Council, and not
           Mr Cramer or Onyx, which was the relevant decision-making organ of Balda in
           relation to the matters complained of, and is accordingly inconsistent with the
           Claimant's allegation.

     (k)   As to paragraph 115.4.3, paragraph 52(b) is repeated.

     (1)   Balda is unable to admit or deny paragraph 115.4.4, which deals with Mr
           Cramer's asset disclosure.

     (m)   As to the repetition "mutatis mutandis" of paragraphs 108 and 109, Balda repeats
           paragraphs 63 and 64.

     (n)   It is denied that, in respect of the matters complained of, the knowledge or other
           state of mind of Messrs Steinmetz or Cramer is attributable to Balda.


Alleged inducement and reliance
69. As to paragraph 116, paragraphs 116.1 and 116.2 are matters of evidence and
     submission, and ought not to have been pleaded. Otherwise, subject to paragraph 70
     below, Nysco and Balda make no admission as to reliance or inducement.

70. Although Nysco and Balda do not admit paragraph 116, and do not know (and cannot
     pending disclosure know) what matters influenced Vale to enter into the NA and the
     SHA, they will rely on the following facts:

     (a)   Vale believed, prior to 30 April 2010, that BSGR had a close or very strong
           relationship with Mme Toure, whom it believed to be the wife of the President,
           which belief was recorded in a "Kick-Off Meeting" document prepared in 2008,
           in a report prepared for Vale by Mr Etchart dated 14 September 2009, and in a
           presentation
             ._         regarding "Project Venezia" (that is, Vale's plans in relation to
           Guinea) prepared at the end of 2009.

     (b)   Despite that belief, Vale asked no specific question m the due diligence
           questionnaires concerning Mme Toure.

     (c)   It is to be inferred that Vale did not do so because it either did not care or did not
           wish to know, or did not wish to have a written record of, what connection there
           was between Mme Toure and the companies about which it was inquiring.

                                                                                              25
Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 27 of 34


  (d)   It is also to be inferred that Vale did not believe that the answers it had been
        provided addressed any connection with Mme Toure.

  (e)   Vale believed, by no later than late 2009 (when the matter was addressed in the
        Project Venezia presentation referred to above) that IS Toure was related to Mme
        Toure and was working for BSGR. It could not reasonably have believed, and it
        is to be inferred that it did not believe, any representation to the contrary.

  (f)   Despite that fact, Vale did not include any specific questions in the due diligence
        questionnaires concerning IS Toure. It is to be inferred that it did not do so either
        because it did not care or did not wish to know, or did not wish to have a written
        record of the relationship, between I S Toure and Mme Toure.

  (g)   BSGR's 2008 Consolidated Financial Statements disclosed that USD 22 million
        was paid to a third-party minority shareholder. Those Consolidated Financial
        Statements were provided to Vale as part of due diligence, and it is to be inferred
        that Vale knew of their contents because of their obvious relevance.

  (h)   Nevertheless, Vale asked no specific questions regarding that payment in the
        course of due diligence. It is to be inferred that it did not care about it.

  (i)   Vale was strongly motivated for commercial reasons to enter into the SHA and
        NA, and wished to do so very quickly.

  (j)   The due diligence conducted by Vale was limited in that:

        1.    It extended only to a relatively narrow range of companies within the
              BSGR Group (as that term is used in the Particulars of Claim).

        11.   It did not instruct Ernst & Young to carry out any audit procedures in
              Guinea as part of the due diligence process.

  (k)   The Technical Committee formally accused BSGR of bribery by letters dated 30
        October 2012 and 9 May 2013. Mr Cilins was arrested by the FBI on 14 April
        2013. Despite those things, Vale continued to invest in the Simandou project
        between 30 October 2012 and 2 February 2015.




                                                                                          26
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 28 of 34


Claim in conspiracy
71. Paragraph 117 is, so far as it concerns Balda and Nysco, denied in its entirety. As to
     the sub-paragraphs thereof:

     (a)   Sub-paragraph     117.1    1s   denied.   The   Defendants    made    no   relevant
           representations, false or otherwise.

     (b)   In the premises Balda and Nysco also did not make such representations
           fraudulently: paragraphs 58 to 67 are repeated.

     (c)   Balda and Nysco were not party to any common design to make representations
           or any misrepresentation. They did not provide more than trivial assistance to
           any other Defendant in making any allegedly false representation.

     (d)   Balda and Nysco did not participate in and did not know about the March 2010
           Restructuring.

     (e)   Paragraph 117.4 is denied, so far as it concerns Nysco and Balda, for the reasons
           set out in paragraph 48.

     (f)   It is admitted that Nysco and Balda would benefit from the NA and SHA. It is
           denied that the alleged or any inference of fraud follows.

     (g)   Paragraph 117 .6 is denied, so far as it concerns Nysco and Balda (who make no
           admissions as to any other Defendant).



Proprietary claim
72. As to paragraph 118, it is admitted that the Award held that Vale was entitled to
     rescission of the NA and SHA, but that paragraph is otherwise denied.

73. By its Award, the Tribunal held that Vale was entitled to damages for deceit, and Vale
     elected to claim and to obtain an award for such damages, which were assessed, as
     Vale asked them to be, without giving any credit for the value of any proprietary claim.
     In those circumstances, while entitled to rescission so far as it affects the contractual
     rights of the parties, Vale is not entitled to claim any proprietary remedy in relation to
     the proceeds from any person.

74. Further or alternatively:

                                                                                            27
Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 29 of 34


  (a)   By Share Purchase Deed entered into on 13 March 2015 as between Vale, BSGR
        and BSGR Guernsey (the "Share Purchase Deed"), Vale sold its 51 % interest
        in BSGR Guernsey back to BSGR, BSGR assumed liability for the debts owed
        by BSGR Guernsey and others to Vale, and the JVA and SHA were terminated

  (b)   Clause 6 of the Share Purchase Deed provided as follows:

        "Termination ofAgreements



        6.1 Subject to Clause 6.2 and 6.3, the Vale Investment Agreements (and all rights
        and obligations thereunder, including, for the avoidance of doubt, any rights
        which are stated as surviving termination) shall terminate with immediate effect
        upon Completion; provided, however, that (as contemplated by Section 6.2)
        nothing in this Section 6.1 shall be deemed to affect any claims between Vale
        and BSGR that have been or may be brought in the LCIA Arbitration in relation
        to events that occurred prior to the Completion Date.


  Claims between Vale and BSGR


        6.2 The provisions of the Vale Ex_it Agreements shall not affect, shall be without
        prejudice to and shall be without restriction on the assertion or prosecution of
        any claims or counter-claims that have been or may in the future be made in the
        LCIA Arbitration between Vale and BSGR and in particular, shall not preclude
        Vale from making any claim in the LCIA Arbitration, including but not limited
        to any claim based on:


        (a) the VBG Debt (including any claim for damages based on the loss caused by
          ~                                    .
        the non-repayment of VBG Debt and interest thereon that has accrued through
        29 April 2014 or that would have, notwithstanding the Vale Debt Amendment
        Agreement, accrued thereafter);


        (b) the Vale Expenditures; and


        (c) the payment made by Vale to BSGR pursuant to the Vale Investment


                                                                                       28
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 30 of 34


           Agreements.


           6.3 For the avoidance of doubt, following Completion: (i) none of the fact or
           content of the parties' negotiations, nor the transactions contemplated by the
           Vale Exit Agreements shall be used as a defence (whether by way of an alleged
           affirmation, waiver, release or otherwise) by BSGR to any claim against BSGR
           and its Affiliates in the LCIA Arbitration or to bar, limit or affect in any way any
           such claim in the LCIA Arbitration (including, without limitation any claim for
           damages, rescission of the Vale Investment Agreements or any other claim
           whatsoever); and (ii) Vale and its Affiliates shall not be entitled to make any
           claim whatsoever against BSGR and/or any ofits Affiliates in respect of the VEG
           Debt other than as part of the LCIA Arbitration, in which case the reservation
           of rights set forth in Clause 6.2 shall be applicable, or based on the terms of the
           Vale Debt Amendment Agreement."


     (c)   The effect of the Share Purchase Deed, and in particular of the termination of all
           rights and obligations thereunder and of the sale of Vale's interest in BSGR
           Guernsey to BSGR, was to affirm the Vale Investment Agreements and/or to
           preclude rescission thereof and/or to prevent rescission thereof by putting it
           beyond Vale's power to return the BSGR Shares.

     (d)   That effect was, pursuant to clause 6 of the Share Purchase Deed, subject to the
           assertion or prosecution of claims in the LCIAArbitration, but not otherwise.

     (e)   By its proprietary claims herein, the Claimants purport to assert claims outside
           the LCIA Arbitration. Those claims are not within clause 6.2 of the Share
           Purchase Deed, and the Share Purchase Deed did not preserve any right to assert
           those claims.

     (f)   In the premises, on its true construction and effect, the Share Purchase Deed
           precludes such claims for the reasons given in sub-paragraph (c) above.



75. Yet further or alternatively, the payments in respect of which proprietary claims are
     now asserted were made by Vale Holdings and Vale International, rather than Vale, and


                                                                                            29
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 31 of 34


     thus not by the relevant contractual counterparty. In the premises, no proprietary claim
     can be made in respect of them.

76. As to paragraphs 119 and 120:

     (a)   Since the Tracing Exercise has not been completed, Balda and Nysco are unable
           currently to admit or deny how far they received the proceeds of the USD500
           million, and how far they retain any such proceeds save that Nysco admits
           receipt of some USD3 71.5 million between May and July 2010 from BSGR.

     (b)   It is denied, for reasons hereinabove set out, that Balda and Nysco received the
           proceeds with notice of the alleged or any deceit. No admission is made as to
           whether they received them as volunteers (which cannot be determined until it
           is known how far, when, and in what manner they received them).

     (c)   Even if, which is denied, a constructive trust were imposed, such trust was not
           imposed upon receipt of the funds. Upon receipt of the funds, their holder would
           (at most) be subject to a mere equity, and no constructive trust existed until, at
           the earliest and in the event that such trust can be said properly to exist, the
           rescission of the NA and SHA.

     (d)   Otherwise, those paragraphs are denied.



Alleged Loss and Damage
77. Paragraph 121 is denied for the reasons set out above. Further and as to paragraph 122:

     (a)   It is denied that the Claimants are entitled to assert any claim in relation to the
           sums set out in paragraph 122.2 as against Nysco and Balda in these proceedings
           since it was, as set out above, a material term of the Share Purchase Deed (at
           clause 6.3(ii)) that following completion" ... Vale and its Affiliates shall not be
           entitled to make any claim whatsoever against BSGR and/or any of its Affiliates
           in respect of the VEG Debt other than as part of the LCIA Arbitration, in which
           case the reservation ofrights set forth in Clause 6.2 shall be applicable, or based
           on the terms of the Vale Debt Amendment Agreemenf'.




                                                                                           30
 Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 32 of 34


     (b)   For these purposes the "VBG Debt" comprised the debt owed by BSGR
           Guernsey under promissory notes advanced between 2010 and 2015 by Vale to
           finance the Business Plan as defined in the NA, and now claimed by the
           Claimants in the sum ofUSD581,197.104, and Affiliates "means, in relation to
           a specified person, any family relation of such person, any person directly or
           indirectly Controlling, Controlled by or under direct or indirect common Control
           with the specified person and shall also include any person who is a director or
           officer of the specified person or beneficial owner ofat least 50% (fifty per cent.)
           of any class of the then issued share capital of the specified person, and in the
           case of any Party shall include their respective subsidiaries."

     (c)   Balda and Nysco were "Affiliates" as defined within the Share Purchase Deed
           by reason of their position in BSGR' s ultimate holding structure; in the premises,
           it is denied that the Claimants are now permitted to assert any claim in respect
           of the VBG Debt as against Nysco and Balda.



78. Otherwise, it is admitted that on 30 April 2010, pursuant to the NA, Vale International
     paid USD500 million to BSGR from its account held with JP Morgan Chase (New
     York). Save as aforesaid, no admissions are made as to paragraphs 122-124, and the
     Defendants are put to proof as (i) to the amount and causation of their alleged losses
     and (ii) their attempts reasonably to mitigate their losses, including by seeking to
     prevent the cancellation of the mining licences.



Limitation
79. For the purposes of Regulation (EC) No 864/2007 on the law applicable to non-
     contrac al obligations (the "Rome II Regulation"), the damage alleged by the
     Claimants occurred in the country where the account from which money was paid is
     located.

80. The initial payment ofUSD 500 million and all or much of any subsequent payments
     were made from an account in New York.

81. Accordingly, the damage occurred in New York and the Claimants' claims in tort are
     governed by New York law pursuant to Article 4 of the Rome II Regulation.

                                                                                            31
 Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 33 of 34


82. Under New York law, and specifically under New York's Civil Procedure Law and
      Rules section 213 (8), a claim for fraudulent misrepresentation is time barred unless
      brought within the greater of:

      (a)    6 years from the date on which the cause of action accrued;

      (b)    2 years from the time when the plaintiff or the person under whom the plaintiff
             claims discovered the fraud or could with reasonable diligence have discovered
             it.

83. Under New York law, a claim for conspiracy (i) must be predicated on a civil tort and
      (ii) is time barred if the claim under that underlying civil tort is time barred.

84. If (which is denied) the Claimants have a cause of action in deceit, then it accrued on
      30 April 2010.

85. If (which is denied) the Claimants have a cause of action m fraudulent
      misrepresentation, then they discovered the fraud or could with reasonable diligence
      have discovered it on some date before, and in any event no later than, 28 April 2014
      when the LCIAArbitration was commenced. (Balda and Nysco reserve the right, in so
      far as the Claimants in any Reply seek to rely on section 32 of the Limitation Act 1980,
      to say that the Claimants knew or could with reasonable diligence have discovered the
      fraud before that date.)

86. Accordingly, the Claimants' claims in fraudulent misrepresentation are time barred
      under New York law.

87.   The Claimants' claims m consp1racy are predicated on the tort of fraudulent
      misrepresentation. In the premises, those claims are also time barred under New York
      law.
                   t,,.

88. Alternatively, under English law, the cause of action on the Claimants' claims arose on
      30 April 2010, and those claims are time barred pursuant to section 2 of the Limitation
      Act 1980.

89. Further or alternatively, in so far as the Claimants' claim is proprietary, the Claimants'
      claims against Balda and Nysco are time barred pursuant to section 21 (3) of the
      Limitation Act 1980, alternatively by the doctrine of laches:



                                                                                           32
  Case 1:20-mc-00199-JGK-OTW Document 18-10 Filed 05/15/20 Page 34 of 34


      (a)   The facts necessary to plead those claims must have been known to them by no
            later than 28 April 2014, when the LCIAArbitration was commenced.

      (b)   The Claimants thereafter delayed nearly six years before commencing these
            proceedings in December 2019.

      (c)   This delay has prejudiced Nysco and Balda's ability to defend themselves given
            the time that has elapsed since the relevant events alleged, including where
            proprietary tracing relief is sought over many multiple transactions occurring
            since 2010;

      (d)   It would be unjust to permit the Claimants now to pursue their proprietary
            claims.



Interest
90. No admissions are made as to paragraph 125 .

                                                                     PAUL STANLEY QC

                                                                     RUTH DEN BESTEN




STATEMENT OF TRUTH

The Seventh Defendant and the Eighth Defendant believe that the facts stated in this Defence
are true. I understand that proceedings for contempt of court may be brought against anyone
who makes, or causes to be made, a false statement in a document verified by a statement of
truth without an honest belief in its truth.

                              /

Signed:

Name:
               ~   liet
Position:          Member of the Seventh's Defendant's Foundation Council;

                   Director, Eighth Defendant

Dated:             1 May 2020


                                                                                         33
